


110 HR 249 : To restore the prohibition on the

U.S. House of Representatives
2007-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 249
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 26, 2007
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To restore the prohibition on the
		  commercial sale and slaughter of wild free-roaming horses and
		  burros.
	
	
		1.Sale of wild free-roaming
			 horses and burros
			(a)In
			 GeneralSection 3(d)(5) of
			 Public Law
			 92–195 (16 U.S.C. 1333(d)(5)) is
			 amended—
				(1)by striking the
			 period and inserting the following: Provided, That no
			 wild free-roaming horse or burro or its remains may be sold or transferred for
			 consideration for processing into commercial products.; and
				(2)by striking
			 subsection (e).
				(b)Criminal
			 provisionsSection (8)(a)(4)
			 of Public Law
			 92–195 (16 U.S.C. 1338(a)(4)) is amended by
			 striking except as provided in section 3(e),.
			
	
		
			Passed the House of
			 Representatives April 26, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
